Citation Nr: 1445588	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to a rating in excess of 10 percent for Posner-Schlossman glaucoma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from November 1968 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 (glaucoma) and July 2011 (sleep apnea) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to a rating in excess of 10 percent for Posner-Schlossman glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent lay and medical evidence establishes that the Veteran's obstructive sleep apnea was incurred during his active military service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).   

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

During the November 2012 hearing, the Veteran and his spouse contended that the Veteran began experiencing sleeping problems manifested by awakening due to chest pain, loud snoring, and gasping for breath during active service in the early 1980s.  The Veteran's spouse to whom he had been married since 1970 recalled that in approximately 1983 or 1984, she awoke the Veteran by screaming that he had stopped breathing during sleep.  They testified that the Veteran experienced the aforementioned symptoms continuously since discharge; however, they were not diagnosed as sleep apnea until 2010 as the Veteran's spouse had recently learned of sleep apnea and insisted that he undergo an evaluation for the disorder.

The Veteran's incomplete service treatment records are negative for any complaint, finding, or diagnosis of sleep apnea; however, during VA examination in August 1989, only three months following his discharge from active service, he reported symptoms of "chest ache with tiredness."  

Post-service treatment records from Ehrling Bergquist Hospital at Offutt Air Force Base show complaints in 1993 of gagging upon awakening and a witnessed increase in snoring over the last several days.  In November 1996, the Veteran complained of snoring with episodic witnessed apneas.  A sleep study was ordered at that time; however, does not appear that the study was performed.  A subsequent treatment record dated in April 2010 notes that a sleep study had been recommended several years prior, but the Veteran denied that he had problems.  He had since noticed waking up gasping for breath and his wife had noticed some apneic episodes for which an evaluation was requested.  

A May 2010 private polysomnography report shows a diagnosis of obstructive sleep apnea.  An August 2010 private treatment note from Dr. EJV for evaluation of chest discomfort and shortness of breath documented a history of such symptoms dating prior to 1989 during active military service.  It was noted that the Veteran had problems for many years with daytime somnolence, poor nighttime sleeping, and that he had recently been diagnosed with sleep apnea.  Dr. EJV opined that although the Veteran was only recently diagnosed with sleep apnea, symptoms of chest discomfort and shortness of breath dating prior to 1989 were probably manifestations of his currently diagnosed sleep apnea.

In connection with his claim for service connection, the Veteran underwent a VA examination in April 2011, during which obstructive sleep apnea was diagnosed.  Although the examiner provided an adequate negative opinion addressing secondary causation, he failed to address whether the Veteran's obstructive sleep apnea was incurred in or otherwise related to the his active military service.  Therefore, the Board finds the nexus opinion inadequate for the purposes of adjudicating the appeal.  See Barr, 21 Vet. App. at 311.   

Following a review of the record and the Veteran's contentions, the Board finds that service connection is warranted for obstructive sleep apnea.  The Veteran has testified that he had trouble sleeping while in the service due to symptoms of chest pain and shortness of breath, which have persisted continuously since discharge.  The Veteran's documented complaints of chest pain with tiredness and shortness of breath have been consistently documented in his post-service treatment records and examination reports dating since only a few months following his separation from active service.  The Veteran's spouse has also corroborated his testimony, and has testified that she observed the Veteran gasping for air in his sleep since the early 1980s during his active military service.  The Board finds these statements are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay statements are competent evidence of what comes through the senses); see also Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Also, in August 2010, Dr. EJV opined that the Veteran's reported symptoms during service were manifestations of his currently diagnosed obstructive sleep apnea.  Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for obstructive sleep apnea.   


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  


REMAND

With respect to the claim for a disability rating in excess of 10 percent for Posner-Schlossman glaucoma, during the November 2012 hearing, the Veteran testified that his left eye symptoms had increased in severity, to include a significant worsening of his depth perception.  His service-connected eye disability was most recently evaluated during VA examination in August 2010, more than four years ago.  Under these circumstances, the Board finds that an additional VA examination of the Veteran's service-connected eye disability is warranted.  The Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In addition, in an October 2011 statement, the Veteran indicated that he receives follow-up treatment for his service-connected eye disability through VA and at the Offutt Air Force Base Clinic.  VA treatment records currently associated with the claims file are solely VA audiology notes.  Thus, relevant VA treatment records must be obtained from the Omaha division of the VA Nebraska-Western Iowa Health Care System dating since June 2009.  Similarly, relevant ongoing treatment records must also be obtained from Ehrling Bergquist Clinic at Offutt Air Force Base dating since July 2010.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all sources of treatment for his service-connected eye disability, VA and non VA, dating since June 2009, which have not yet been obtained.  Also obtain any relevant ongoing treatment records from Ehrling Bergquist Clinic at Offutt Air Force Base dating since July 2010.  All efforts to locate and obtain identified records must be documented in the claims file.

Also obtain all VA primary care, optometry and ophthalmology treatment records, to include results of any diagnostic testing and imaging, from the Omaha division of the VA Nebraska-Western Iowa Health Care System dating since June 2009.   

If any records identified by the Veteran and in the record cannot be secured, notify the Veteran and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2. Once the above requested development is complete to the extent possible, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected Posner-Schlossman glaucoma.  The examination should address the nature and severity of such disability as well as the impact that such disability has on the Veteran's employability.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).

The claims folder, to include any relevant records in Virtual VA and VBMS, must be thoroughly reviewed by the examiner in connection with the examination and notation to the effect that such review has occurred should be documented in the examination report.  The examiner should elicit from the Veteran a complete history of his Posner-Schlossman glaucoma disability and any reported manifestations, which should be documented in the examination report.

Any tests, studies and evaluations deemed necessary by the examiner, to include visual acuity testing, should be performed and the results should be reported in detail.  Visual acuity testing must include the central uncorrected and corrected visual acuity for distance and near vision.  

If any additional eye conditions are diagnosed, the examiner must opine whether each such condition is at least as likely as not (50 percent probability or better) a manifestation associated with the Veteran's service-connected Posner-Schlossman glaucoma.  If an alternate cause is identified, it should be identified and discussed.

The examiner should identify all functional effects of the Veteran's service-connected eye disability on his usual or most recent occupation and his activities of daily living.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

3. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  Ensure that the examiner documented their consideration of records contained in Virtual VA and VBMS.  If the report is deficient in any manner, corrective procedures must be implemented at once.  

4. After the completion of any action deemed appropriate in addition to that requested above, readjudicate the claim for increase for the Veteran's service-connected eye disability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


